Citation Nr: 0640128	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-29 832	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The Board notes that in August 2004 the appellant submitted a 
substantive appeal in which he requested a personal hearing.  
However, the appellant wrote to VA in May 2006 withdrawing 
his request for a hearing.


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

By means of a November 2003 letter, the RO informed the 
appellant of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The originating agency contacted the National Personnel 
Records Center (NPRC) on two occasions to determine if the 
appellant had recognized military service.  The appellant has 
not identified, and the Board is not aware of, any additional 
evidence or information which could be obtained to 
substantiate this claim.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the appellant's claim.

The Board is satisfied that the originating agency properly 
processed the appellant's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, there are certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

As shown below, the appellant lacks status as a veteran.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Factual Background

The appellant claims basic eligibility for VA benefits based 
on service in Vietnam during the 1960's with the Armed Forces 
of the Philippines.  The appellant asserts that as a member 
of the Philippine Civic Action Group (PHILCAGV), he served in 
the regular forces under a commissioned officer of the United 
States Army.   

The appellant submitted a September 1966 letter from the 
Joint United States Military Advisory Group to the Republic 
of the Philippines which indicates that the appellant, as a 
member of the Armed Forces of the Philippines, was to be sent 
to Vietnam.  He also submitted May 1968 travel orders signed 
by a U.S. Army officer which indicated that the appellant 
would receive transportation to the Philippines for seven 
days emergency leave.  

The appellant provided certification from the Philippine 
Government that he served in the Armed Forces of the 
Philippines from May 1951 to April 1981.

The National Personnel Records Center certified in May 2005 
and again in March 2006 that the appellant has no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Law and Regulations

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002) and 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding upon VA.  Duro v. Derwinski, 2 Vet. App. at 532.  
Thus, if the United States service department declines to 
verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria 
v. Brown, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service.

Analysis

While the appellant asserts that his service in the PHILCAGV 
under an officer of the United States Army in Vietnam 
entitles him to status as a veteran, such is not provided by 
the regulations.  As noted above, the appellant does not 
claim and the record does not show that the appellant had any 
military service with the Armed Forces of the Philippines 
prior to 1951.  Furthermore, the service department (through 
the NPRC) has certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board is bound by the finding of the 
service department, and thus finds that the appellant does 
not have recognized service so as to confer to the appellant 
eligibility for VA benefits.  See 38 C.F.R. § 3.203.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board reiterates to the appellant that if the United 
States service department 


fails to verify his claimed service, his only recourse lies 
within the relevant service department, not the VA.  Soria, 
118 F. 3d at 749.


ORDER

Entitlement to basic eligibility for VA benefits is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


